
	
		II
		112th CONGRESS
		1st Session
		S. 1052
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. Schumer (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to create a
		  National Childhood Brain Tumor Prevention Network to provide grants and
		  coordinate research with respect to the causes of and risk factors associated
		  with childhood brain tumors, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Childhood Brain Tumor
			 Prevention Network Act.
		2.FindingsCongress finds the following:
			(1)Tumors kill more
			 children than any other disease and brain tumors are the second most common
			 type of cancer in children.
			(2)Childhood brain
			 tumors are the leading cause of death from solid tumors in children.
			(3)There are newly
			 recognized types of brain tumors, as defined by the World Health Organization,
			 and many of these newly recognized types occur in children.
			(4)The causes of the
			 overwhelming majority of childhood brain tumors are unknown.
			(5)Brain tumors have
			 substantial costs for affected children, the families of such children, and
			 society.
			(6)Childhood brain
			 tumors cause significant morbidity and the loss of many years of potential
			 life.
			(7)The prognosis for
			 most childhood brain tumors is dismal and survivors face lasting adverse health
			 effects.
			(8)Because of the relatively low overall
			 incidence of childhood brain tumors, such tumors frequently do not receive
			 sufficient attention and research funding.
			(9)No single
			 institution has a sufficient number of patients to independently conduct
			 research that will adequately address the causes of childhood brain
			 tumors.
			(10)There has been no
			 comprehensive study analyzing all relevant clinical, biological, and
			 epidemiological aspects of childhood brain tumors to identify potential risk
			 factors and determine the cause of such tumors.
			(11)Existing national cooperative clinical
			 oncology groups primarily investigate treatment options and prognosis and do
			 not typically examine the origins of childhood brain tumors or the risk factors
			 associated with such tumors. A significant majority of children with brain
			 tumors are first treated by neurosurgeons and not by oncologists typically
			 involved in such groups.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)there is a need to establish and coordinate
			 a multi-center research effort based on collaboration between regional
			 consortia and governmental and nongovernmental entities in order to
			 comprehensively study the causes of childhood brain tumors and identify
			 potential risk factors; and
			(2)there is a need to
			 encourage a collaborative effort among surgical and medical centers with
			 epidemiological study groups to gather comprehensive and detailed information
			 for each child enrolled in those groups, in order to investigate environmental,
			 nutritional, genetic, and developmental factors with respect to, and the
			 pathological and epidemiological characteristics of, childhood brain
			 tumors.
			4.Establishment of
			 the National Childhood Brain Tumor Prevention
			 NetworkTitle III of the Public Health Service Act
			 is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the
			 following:
			
				317U.National
				Childhood Brain Tumor Prevention Network
					(a)Establishment of
				the National Childhood Brain Tumor Prevention Network
						(1)In
				generalNot later than one
				year after the date of the enactment of this section, the Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				establish, administer, and coordinate within the National Center for
				Environmental Health a National Childhood Brain Tumor Prevention Network
				(hereinafter referred to in this section as the Network) for the
				purposes described in paragraph (2).
						(2)PurposesThe
				purposes of the Network shall be the following:
							(A)Providing grants
				of not fewer than five years duration to eligible consortia for the purpose of
				conducting research with respect to the causes of and risk factors associated
				with childhood brain tumors.
							(B)Assembling a panel of experts, including
				members of the Brain Tumor Epidemiology Consortium and survivors of brain
				tumors, to provide ongoing guidance and recommendations for, with respect to
				research funded by the Network, the development of the following:
								(i)A
				common study design.
								(ii)Standard protocols, methods, procedures,
				and assays for collecting from individuals enrolled as study participants, and
				the parents of such individuals, a minimum data set that includes the
				following:
									(I)Environmental
				exposure data.
									(II)Nutritional
				data.
									(III)Biospecimens,
				including genomic data.
									(IV)Histopathological and molecular
				pathological data and specimens.
									(V)Clinical and
				radiological data.
									(iii)Specific
				analytical methods for examining data.
								(iv)Provisions for
				consensus review of enrolled cases.
								(v)An
				integrated data collection network.
								(C)Designating a
				central laboratory to collect, analyze, and aggregate data with respect to
				research funded by the Network and to make such data and analysis available to
				researchers.
							(3)Eligible
				consortiaTo be eligible for a grant under this section, a
				consortium shall demonstrate the following:
							(A)The capability to
				annually enroll as research participants a minimum of 100 individuals with a
				newly diagnosed childhood brain tumor from the designated catchment area of
				such consortium.
							(B)The capability to
				form a control group by enrolling as research participants, for each enrolled
				individual with a childhood brain tumor, at least two individuals without a
				childhood brain tumor, who are matched demographically to such enrolled
				individual with a childhood brain tumor.
							(C)That the
				designated catchment area of such consortium does not overlap with the
				designated catchment area of a consortium already receiving a grant under this
				section.
							(4)ReportNot later than one year after the date of
				the enactment of this section and annually thereafter, the Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				submit to Congress a report with respect to the Network, to be made publicly
				available, including a summary of research funded by the Network and a list of
				consortia receiving grants under the Network. At the discretion of the
				Secretary, such report may be combined with other similar or existing
				reports.
						(5)Authorization of
				appropriations
							(A)In
				generalThere is authorized
				to be appropriated $25,000,000 for each of fiscal years 2012 through 2016, to
				remain available until expended, to carry out this section.
							(B)Sense of
				CongressIt is the sense of
				Congress that funds appropriated to carry out this section should be in
				addition to funds otherwise available or appropriated to carry out the
				activities described in this section.
							(b)DefinitionsFor
				purposes of this section, the following definitions apply:
						(1)Brain Tumor
				Epidemiology ConsortiumThe term Brain Tumor Epidemiology
				Consortium means the organization with such name formed in 2003 after an
				initial meeting sponsored by the National Cancer Institute’s Division of Cancer
				Epidemiology and Genetics.
						(2)Catchment
				areaThe term catchment area means a defined area
				for which population data are available.
						(3)Childhood brain
				tumorThe term childhood brain tumor means an
				intracranial or spinal cord tumor occurring in an individual under 20 years of
				age.
						(4)ConsortiumThe
				term consortium means a partnership of two or more universities,
				health care organizations, or government agencies, or any combination of such
				entities, serving a designated catchment
				area.
						.
		
